Judgment, Supreme Court, New York County (Eduardo Padro, J), rendered July 29, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to an aggregate term of 5V2 to 11 years, unanimously affirmed.
The court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). The prosecutor’s stated reason for challenging one of the panelists at issue was that the panelist, unlike the other panelists, gave an equivocal answer to a question about his ability to be fair. The record supports the court’s finding that this nondiscriminatory reason was not pretextual, and this finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]). Defendant’s argument with respect to a second panelist is unpreserved (see People v Smocum, 99 NY2d 418, 423-424 [2003]), and we decline to review it in the interest of justice. Were we to review this claim, we would similarly reject it. Concur—Tom, J.P., Friedman, Williams, McGuire and Kavanagh, JJ.